Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Preliminary amendment filed 10/7/20 is acknowledged. Claims 1-3 are present and under consideration.
2.					Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), filed 5/16/2008, is acknowledged. 
3. 					Drawings
The drawings filed on 1/7/20 are acknowledged.
4.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
5.	Information Disclosure Statements filed 3/5/20, 4/22/20, 10/7/20 & 1/20/21 are acknowledged. Signed copies of the same are provided with this Office Action.
6.		 	35 U.S.C. § 112, first paragraph (Written Description)
Claims 1-3 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.	
Claims 1-3 are directed to the following genus claims:
1. (Original) A method of producing a hydrocarbon, the method comprising producing in a host cell a polypeptide comprising the amino acid sequence of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, or 36, or a variant thereof, and isolating the hydrocarbon from the host cell.  
70% identity to SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, or 36, and isolating the hydrocarbon from the host cell.  
3. (Original) A method of producing a hydrocarbon, the method comprising producing in a host cell a polypeptide comprising the amino acid sequence of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, or 36 with one or more amino acid substitutions, additions, insertions, or deletions, wherein the polypeptide has decarbonylase activity.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
The specification, however, only provides description of a method of producing a alkane or alkene by engineering a recombinant microorganism comprising an exogenous decarbonylase gene encoding a polypeptide having decarbonylase activity and having the sequences of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, or 36, and isolating the alkane or alkene from the microorganism.
derivative derived from such a polynucleotide(s) by insertion, deletion or substitution, and encoding a protein which has the enzymatic activity of a decarbonylase or any from the numerous nucleotides/polypeptides and/or polypeptide comprising an amino acid sequence having at least about 70% identity to SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, or 36 and for which no structure or function is apparent.
The limited diverse species disclosed from various species are not representative of the genus claimed. According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The scope of each genus includes many members of decarbonylase or the encoding DNA or other enzymes of the alkane or alkene biosynthetic pathway with widely differing structural, chemical, and physical characteristics.  Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features and amino acid sequences commonly possessed by each genus.   There is no art-recognized correlation between any structure of a decarbonylase and variant/mutant sequences associated thereof.  Those of ordinary skill in the art would not be able to identify without further testing what specific DNA encoding the polypeptides having the desired decarbonylase activity among others. 
The genus of DNA/polypeptides have not been described by either structure or function and is beyond the expertise of a skilled artisan to envision the construction of recombinant microorganisms comprising such exogenous DNA/polypeptides from any source and further use them in the production of any hydrocarbon, let alone alkanes or alkenes. General knowledge in the art provides no guidance to modification or obtaining these 
7.	Claim Rejections - 35 USC § 112, first paragraph (Enablement)
	Claims 1-3 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method for producing an alkane or alkene from an engineered E. coli, the method comprising producing an alkane or alkene by engineering a recombinant microorganism comprising an exogenous decarbonylase gene encoding a polypeptide having decarbonylase activity and having the sequences of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, or 36, and isolating the alkane or alkene from the microorganism, does not reasonably provide enablement for any method of producing a hydrocarbon, the method comprising producing in a host cell a polypeptide comprising the amino acid sequence of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, or 36 with one or more amino acid substitutions, additions, insertions, or deletions with no limit to the extent of proposed modifications, and wherein the polypeptide has decarbonylase activity.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not 
	The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides engineered into any microorganism having decarbonylase activity broadly encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to the amino acid sequence of proteins sequences having decarbonylase activity. While other specific sequences from diverse species are described, which taken together do not fully enable the scope of the invention as claimed.
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for obtaining any of the alkane or alkene biosynthetic polypeptides from any source with a reasonable expectation of success.  
The specification does not support the broad scope of the claims which encompass all decarbonylases from any source or modifications of any protein having decarbonylase activity or any of the alkane or alkene biosynthetic polypeptides, because the specification does not establish: clear guidance to obtaining any of the alkane or alkene biosynthetic polypeptides from any source and use in the claimed constructs, lack of examples and isolation procedures and the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful. 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed method in a manner reasonably correlated with the scope of the method claims broadly including decarbonylase or other biosynthetic polypeptides and the accompanying nucleic acids. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
8.	US Patent 10150975 is Applicants’ prior patent where in the claims are drawn to an engineered microorganism for production of an alkane or alkene, comprising an exogenous polynucleotide sequence encoding an alkane or alkene biosynthetic polypeptide, wherein said polynucleotide sequence is operably linked to a promoter, wherein said alkane or alkene biosynthetic polypeptide is selected from the group consisting of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, and 36. Cited out of Interest but is not used in any rejection.			
9.	No claim is allowed. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940